Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 5, 6, 14, and 15 have been cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 7-9, 13, 16, 17, 19-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Courtemanche (USPN 6,406,655) in view of Chaumont (USPN 3,754,798).
Regarding claim 1, Courtemanche teaches a drive track 10 for a tracked vehicle (snowmobile , see Figure 1 and col. 2, line 60) comprising: an endless belt 10 having an outer surface 12 and an inner surface 14 opposite the outer surface; a plurality of lugs (profiles 30 and lateral ribs 19 that interconnect laterally spaced lugs, see Figure 2) projecting from the outer surface; a plurality of stiffening rods 20 extending laterally in the endless belt (see Figure 2 and col. 3, lines 7-8); and a plurality of rib segments (unnumbered, shown in Figure 2 extending upwardly from outer surface 12, around the lateral edges of the track and on opposite sides of the apertures 26) disposed on the outer surface of the endless belt.  The plurality of rib segments extend in a longitudinal direction around an entirety of the endless belt (see Figure 2).  At least some of the rib segments of the plurality of rib segments are laterally aligned with each other, each rib segment of the plurality of rib segment having a height and a width. The height of each rib segment is less than the height of the plurality of lugs.  At least some longitudinally consecutive rib segments of the plurality of rib segments are connected to each other by a corresponding lug of the plurality of lugs disposed longitudinally between the longitudinally consecutive of rib segments (seen on Figure 2).
Courtemanche does not specifically teach the height of the ribs being greater than the width, although some of the ribs, seen in Figure 2, appear to have a height greater that there width.
Chaumont shows a snowmobile track 14 having longitudinal rubs 80 that, as illustrated in Figure 3, clearly have a height greater than their width, which “provide the necessary traction in the longitudinal and transverse direction” (see col. 3, lines 36-37).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the longitudinal ribs of Courtemanche so their height is greater than their width, as taught by Chaumont, in order to provide the necessary traction in the transverse direction.
Regarding claim 3, in Courtemanche, the height of each rib segment of the plurality of rib segments is constant, as illustrated in Figure 2.
Regarding claim 4, Figure 3 of Chaumont shows longitudinal ribs along outer edges of the track 14 that are shorter than longitudinal ribs that are spaced toward the center of the track.  It also shows transverse ribs 78 that vary in height along a single rib.  
It would have been obvious to one of ordinary skill in the art to configure the ribs of Courtemanche having variable height, in view of the teachings of Chaumont, in order to provide smooth transitions between the ribs and other structures on the outside of the track.
Regarding claim 7, the endless belt 10 of Courtemanche has a plurality of windows (openings or apertures 26, see col. 3, lines 12-13) defined in the longitudinal direction and the plurality of rib segments is disposed laterally between at least two windows of the plurality of windows (Figure 3 shows two robs of window.  Figure 2 also includes two rows of windows, between each lateral second 22 and the central portion 24, and ribs along the edges of the windows, that creates two rows of ribs laterally spaced between the windows).  
Regarding claim 8, both references teach that the plurality of rib segments is a plurality of plurality of rib segments, as understood (plural rows of rib segments are taught by both references).
Regarding claims 9, Courtemanche appears to teach six rows of rib segments (one row on each lateral edge of the track, two rows between a left lateral section 22 and the central portion 24 and another two rows between the right lateral section 22 and the central portion).  Chaumont also teaches eight rows of rib segments (illustrated in Figures 1 and 3).
Regarding claim 13, Courtemanche teaches that the endless belts, of which the ribs are an integral part, are made of rubber (col. 3, line 5).
Regarding claim 16, Courtemanche shows rib segments that form a continuous longitudinal rib along the lateral edge of the track (seen in Figure 2).  The rib appears to pass over the lateral ends transverse rods 20.  Chaumont also clearly illustrates longitudinal ribs 80 that pass over plural stiffening rods 58 in Figure 5.  Even if Courtemanche does not clearly teach at least one rib segment that passes over the stiffening rods, it would have been obvious to extend the taller ribs over the stiffening rods, as taught by Chaumont, in order to provide the increased transverse stability provided by a taller rib.
 Regarding claim 17, Courtemanche teaches all longitudinally consecutive rib segments of the plurality of rib segments (of a particular row of rib segments) are connected to each other by the corresponding lug (transverse rib connecting profiles 30 that form part of the lug structure) of the plurality of lugs disposed longitudinally between the longitudinally consecutive of rib segments (see Figure 2).  
Regarding claim 19, Courtemanche teaches at least two rows of rib segments and two rows of windows.  At least some of the rib segments are laterally between the windows and between each wind and a lateral side of the endless belt.
Regarding claims 20 and 21, Courtemanche teaches a vehicle (snowmobile, see col. 2, line 60, and Figure 1) comprising: a frame with a tunnel (the rear portion of the frame that covers part of drive track 10), a ski (shown in Figure 1), and the drive track 10.  It does not explicitly describe a motor for driving the snowmobile, however, it does describe a driving sprocket 2 and snowmobiles, by definition, are motorized (otherwise they would be described as a sled or toboggan).  Therefore, it would have been obvious to one of ordinary skill in the art to provide the combination snowmobile with a motor supported by the frame, in order to provide power to the drive sprocket.
Regarding claim 24, Courtemanche teaches a rear suspension assembly connected to the frame, the rear suspension assembly including at least one slide rail 6 (see Figure 1, col. 2, lines 65-67); and wherein the at least one slide rail is disposed laterally between the plurality of rib segments and a lateral center of the endless belt (the rails are aligned with the windows 26 and slide bearing elements 28; see Figure 2, col. 3, lines 9-17; rubs are positioned between the windows and the lateral center of the endless belt, as illustrated in Figure 2).   
Claims 10-12, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Courtemanche ‘655 and Chaumont as applied to claims 1, 3-4, 7-9, 13, 16, 17, 19-21, and 24 above, and further in view of Dandurand (PGPub 2013/0134773).
Regarding claim 10, the combination shows at least five rows of rib segments, but lacks a third plurality of rib segments that is laterally centered.
Dandurand teaches a snowmobile track system 14 with a flexible endless belt 21 having laterally spaced rib sections (longitudinal reinforcements 70(1)-70(5)) that can be positioned on the outer side of the endless belt.  With respect to the embodiment of Figure 39, Dandurand teaches providing five rib sections, where a third rib section 70(3) is laterally centered on the endless belt.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the combination endless belt or track with a plurality of rib segments that are laterally centered on the endless belt, as taught by Dandurand, in order to reinforce the center of the belt.
Regarding claims 11, 22, and 23, the combination lacks least one internal band disposed on an inner surface of the endless belt and extending in a longitudinal direction around the entirety of the endless belt, wherein the at least one internal band is laterally aligned with at least one plurality of rib segments of the plurality of plurality of rib segments.  However, Dandurand teaches providing at least one internal band 70(1)-70(5), disposed on an inner surface 32 of the endless belt 21 and extending in a longitudinal direction around the entirety of the endless belt (see para [0204, lines 1-6) and wherein the at least one internal band is laterally aligned with at least one plurality of rib segments of the plurality of plurality of rib segments (inner and outer bands can be used as alternatives or in combination to reinforce particular parts of the track, such as the idler wheel paths; see para [0205]-[0206]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide at least one internal band on an inner surface of the endless belt and laterally aligned with plural rib segments on an outer surface of the track, as taught by Dandurand, in order to reinforce the track along the idler path portion of the endless belt, where the track is subject to compression and wear due to contact with the idlers. 
Regarding claim 12, Dandurand teaches that a hardness of the plurality of lugs, a hardness of the plurality of plurality of rib segments, and a hardness of the at least one band are less than a hardness of a layer of the endless belt, the layer of the endless belt including the inner surface of the endless belt.  Specifically, Dandurand teaches that the inner side of the endless belt is harder than outer surface side (see para [0173]-[0174]) and the outer side includes the lugs 58 and ribs 70.  Dandurand also teaches that a band of rubber 59, that is mounted to an inner side of the carcass (see Figure 28) and is aligned with the idler wheel path 50, is less hard than the carcass (see para [0181], lines 1-5).  It would have been obvious to one of ordinary skill in the art to make the lugs, ribs, and internal band less hard than an inner surface of the endless belt, as taught by Dandurand, in order to improve traction and shock absorption within the track.
Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Courtemanche ‘655 and Chaumont applied to claims 1, 3-4, 7-9, 13, 16, 17, 19-21, and 24 above, and further in view of Courtemanche (PGPub 2005/0168068).
Regarding claim 18, the combination of Courtemanche ‘665 and Chaumont lack lugs each having an aperture in an end thereof for receiving a stud therein.  Courtemanche ‘068 teaches lugs 18, 20, for improving traction (para [0018]) having apertures 30, 32, in their outer ends for receiving traction improving studs 22 (para [0190], [0020], [0024], lines 1-2). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the lugs of the combination with stud-receiving apertures, as taught by Courtemanche ‘068, in order to mount studs to the lugs for improved traction.
Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art to Courtemanche and Chaumont fails to teach the claimed invention. In particular, the combination lacks longitudinal rib segments that have a greater dimension than their width dimension and where the height of the ribs is less than the height of the lugs.  However, Courtemanche teaches longitudinal rib segments and transverse lugs, where the height of the rib segments is less than the height of the lugs.  Also, at least one longitudinal row of rib segments appears to have a greater height than its width, as noted in the figure below. 
[AltContent: textbox (Rib segments that look taller than they are wide)]  
[AltContent: arrow] 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Courtemanche clearly teaches, with Figure 2, transverse lugs 19 that are taller than the longitudinal rib segments, as claimed.  Figure 2 of Courtmenanche, above, also appears to illustrate that at least some of the rib segments are taller than they are wide, although the image is not entirely clear.  Chaumont supplements this teaching by clearly showing longitudinal ribs 80 that are substantially taller than they are wide, while still providing adequate lateral stability to the track.  As applicant argues, Chaumont does teach making the ribs taller than the lugs due to the placement of the rollers on the tracks.  Coutremanche, however, does not include rollers so there is no need to make the transverse lugs shorter than the ribs as suggested by Chaumont.  Therefore, the combination appears to be appropriate and the rejection is being maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hallman shows a track with longitudinal ribs 14 that are taller than they are wide (as seen in Figure 3) and that intersect transverse lugs 12, the lugs being taller than the ribs (portion 12c of lug 12 is higher than the top of rib 14).
Palmaer and Dodson show longitudinal ribs that are taller than they are wide.
Tokue and Russ teach tracks having longitudinal rib segments and transverse tugs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        
/ab/